Order entered September 18, 2013




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-13-00340-CR

                      JANINE JOYCE CHARBONEAU, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                     On Appeal from the County Court at Law No. 6
                                 Collin County, Texas
                         Trial Court Cause No. 006-80751-2012

                                        ORDER
      The Court DENIES appellant’s September 16, 2013 “Motion for Extension of Time to

Accept Amended Motion for Rehearing, En Banc” and September 17, 2013 “Supplement for

Correction to Motion for Rehearing En Banc and Subsequent Motions.”



                                                   /s/   JIM MOSELEY
                                                         JUSTICE